Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/547625, filed on August 22, 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to instant claim 6, it is dependent upon instant claim 1 which recites “the oligoamine is present at a level of about 0.1% to 3% by weight of the treatment composition”; instant claim 6 recites “the treatment composition comprises from about 0.01% to about 5% by weight of the treatment composition, of the oligoamine” which does not further limit instant claim 1.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al (US 2015/0315525).
Hulskotter et al teach a cleaning composition containing from 1% to 60% by weight of the composition of a surfactant system; and from 0.1% to 10% by weight of the composition of a cleaning amine.  See Abstract.  Note that, the Examiner asserts that the cleaning amine as taught by Hulskotter et al would suggest amines such as diethylenetriamine, etc., as recited by the instant claims.  See paras. 20-33.  Suitable surfactants include anionic, amphoteric, zwitterionic, nonionic surfactants, etc.,and mixtures thereof.  See Abstract.  Suitable anionic surfactants include alkyl ethoxy sulfate, alkyl benzene sulfonate, etc., and mixtures thereof.  Suitable alkyl benzene sulfonates include C11-C18 alkyl benzene sulfonates, etc.  Nonionic surfactants include condensation products of aliphatic alcohols with from 1 to 25 moles of ethylene oxide, etc., which may be used in amounts from 0.1%to 40% by weight, and suitable amphoteric surfactants include amine oxides, etc.  See paras. 35-50.  The composition may contain an additional chelant in amounts from 0.1% to 20% by weight.  See para. 58-64.  The composition may contain other ingredients such as enzymes, dyes, etc.  See paras. 69-71. 
Hulskotter et al do not teach, with sufficient specificity, a composition containing an oligoamine, a linear alkyl benzene sulphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an oligoamine, a linear alkyl benzene sulphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Hulskotter et al suggest a composition containing an oligoamine, a linear alkyl benzene sulphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 1-12, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 7,018,968).
Hsu et al teach a liquid laundry detergent composition containing from about 0.1% to about 80% by weight of a polyanionic ammonium surfactant, a liquid carrier, wherein the composition is substantially free of bases having pKa equal to or greater than 10, other than nitrogen-based bases.  See Abstract.  Suitable nitrogen containing bases include diethylenetriamine, triethylenetetramine, etc.  See column 3, lines 1-69.  The composition may also contain addition surfactants including anionic, nonionic, cationic, amphoteric, zwitterionic, etc., and mixtures thereof.  Suitable anionic surfactants include alkyl benzene sulfonates, alkyl polyethoxy sulfates in 0 to 70% by weight; suitable nonionic surfactants include ethoxylated alcohols in 0 to 70% by weight.  See column 6 to column 8.  Additionally, builders may be used in the composition in amounts from about 0.1% to about 20% by weight and include 1-hydroxyl-1,1-diphosphonic acid, etc.  See column 10, lines 1-60.  Note that, 1-hydroxyl-1,1-diphosphonic acid would fall within the broad scope of “additional chelating agent” as recited by instant claim 18.  Additionally, enzymes may be used in the compositions.  See column 11, lines 1-69; and dyes, etc. may be used in the composition.  See column 13, lines 35-69.    
Hsu et al do not teach, with sufficient specificity, a composition containing an oligoamine, a linear alkyl benzene sulphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an oligoamine, a linear alkyl benzene sulphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Hsu et al suggest a composition containing an oligoamine, a linear alkyl benzene sulphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 13 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al (US 2015/0315525) as applied to claims 1-12, 14-16, and 18-20 above, and further in view of Bodet et al (US 6,710,023).
Hulskotter et al are relied upon as set forth above.  However, Hulskotter et al do not teach the use of an antioxidant or an alkyl ethoxylated carboxylate in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Bodet et al teach hand dishwashing detergent compositions containing polyamines.  See Abstract.   Generally polyamines are present in amounts from about 0.001% to about 5% by weight of the composition and most preferred polyamines include triethylene tetramine, hexaethylhexamine, etc.  See column 7, lines 1-50.  The composition will contain a surfactant selected from anionic surfactants, nonionic surfactants, amphoteric surfactants, etc., in amounts from 0.01% to about 90% by weight.  Suitable anionic surfactants include alkyl ethoxyl sulfates, alkyl ethoxy carboxylates, etc.  See column 7, line 50 to column 10, line 15.  Additionally, the compositions may contain an enzyme such as a protease, lipase, etc., in amounts from 0.0001% to less than 5% by weight.  See column 17, lines 1-40.  Additionally, the compositions may contain a chelating agent such as EDTA, etc., in amounts from 0.1% to 15% by weight.  See column 35, line 50 to column 37, line 30.  An antioxidant can be optionally added to the detergent compositions and include ascorbate, thiosulfate, diethanolamine, etc.  See column 39.  The composition may contain a variety of other ingredients such as builders, enzymes, dyes, perfumes, etc.  See claim 7.  Specifically, Bodet et al teach 26.09% of an alkyl ethoxy sulfate, 6.5% of amine oxide, 0.2% of suds boosting polymer, 1.5% of sodium cumene sulfonate, 0.5% tetramethylenepentamine, 0.012%, etc.  See column 41 and 42.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an antioxidant in the composition taught by Hulskotter et al, with a reasonable expectation of success, because Bodet et al teach the use of an antioxidant in a similar composition and further, Hulskotter et al teach the use of various other ingredients which would encompass antioxidants. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an alkyl ethoxy carboxylate in the composition taught by Hulskotter et al, with a reasonable expectation of success, because Bodet et al teach the equivalence of an alkyl ethoxylcarboxylate to an alkyl ethoxylated sulfate as a surfactant in a similar composition and further, Hulskotter et al teach the use alkyl ethoxylated sulfates.  
Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 7,018,968) as applied to claims 1-12, 14, 16, and 18-20 above, and further in view of Gupta et al (US 2005/0130859).
Hsu et al are relied upon as set forth above.  However, Hsu et al do not teach the use of an alkyl ethoxylated carboxylate surfactant, an amine oxide surfactant or an antioxidant in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims.   
Gupta et al teach a liquid laundry detergent containing a water soluble dye, an enzyme, from 1% to 20% by weight of a fatty acid soap, from 0.001% to 2% by weight of an antioxidant, etc.  See Abstract.  The use of an antioxidant allows the dye to remain stable and not deteriorate.  See paras. 6-10.  Suitable surfactants include C10-C18, alkyl ethoxy carboxylates, C10-C18 amine oxides, etc.  See paras. 61-66.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an antioxidant in the composition taught by Hsu et al, with a reasonable expectation of success, because Gupta et al teach the use of an antioxidant in a similar composition which provides dye stability and further, Hsu et al teach the use of various other ingredients such as dye and such properties would be desirable in the composition taught by Hsu et al.
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use amine oxide in the composition taught by Hsu et al, with a reasonable expectation of success, because Gupta et al teach the use of amine oxides as suitable surfactants in a similar composition and further, Hsu et al teach the use of a wide range of surfactants in general including nonionic, amphoteric, zwitterionic, etc. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an alkyl ethoxy carboxylate in the composition taught by Hsu et al, with a reasonable expectation of success, because Bodet et al teach the equivalence of an alkyl ethoxylcarboxylate to an alkyl ethoxylated sulfate as a surfactant in a similar composition and further, Hsu et al teach the use alkyl ethoxylated sulfates.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17682122 in view of Hsu et al (US 7,018,968).  Claims 1-20 of 17/682122 encompass all the material limitations of the instant claims except for the inclusion of a linear alkyl benzene sulfonate surfactant.  
Hsu et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a linear alkyl benzene sulfonate surfactant in the composition claimed by 17/682122, with a reasonable expectation of success, because Hsu et al teaches the use of linear alkyl benzene sulfonate surfactants in a similar composition and further, 17/682122 claims the use of anionic surfactants in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an oligoamine, a linear alkyl benzene sulphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-20 of 17/682122 in view of Hsu et al suggest a composition containing an oligoamine, a linear alkyl benzene sulphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,279,901; or claims 1-19 of US Pat. No. 11,274,266. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 11,279,901; or claims 1-19 of US Pat. No. 11,274,266 anticipate the material limitations of the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/October 6, 2022